SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 April 3, 2012 Commission File Number: 001-34559 Syneron Medical Ltd. (Translation of registrant’s name into English) Industrial Zone, Yokneam Illit 20692, P.O.B. 550, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Attached hereto and incorporated herein by reference is the Registrant's Notice of Annual General Meeting of Shareholders to be held on May 15, 2012. This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on November 16, 2004 (Registration No. 333-120559), on January 8, 2010 (Registration No. 333-164250) and on January 15, 2010 (Registration No. 333-164351). Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SYNERONMEDICAL LTD. By: /s/Asaf Alperovitz Name: Asaf Alperovitz Title: Chief Financial Officer Date: April 4, 2012 SYNERON MEDICAL LTD. Tavor Building, Yokneam Industrial Zone, Yokneam Illit 20692, Israel NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS To Be Held on May 15, 2012 This Notice replaces the Notice previously provided to you regarding a meeting originally scheduled for April 18, 2012, which has been rescheduled for May 15, 2012. The Annual General Meeting of Shareholders of Syneron Medical Ltd., an Israeli corporation (the “Company”), will be held at the offices of the Company, Tavor Building, 3rd floor, Yokneam Industrial Zone, Yokneam Illit, 20692, Israel on Tuesday, May 15, 2012 at 3:00 p.m. Israel local time, subject to adjournment or postponement by the Board of Directors (the "Meeting"), for the following purposes: 1. Approve and ratify the re-appointment of independent auditors for the Company’s 2012 fiscal year and for an additional period until the next Annual General Meeting; 2. Re-elect Mr. David Schlachet, whose current term as director expires at the Meeting, and elect Mr. Dominick Arena, as Class I directors to hold office until the end of the third Annual General Meeting of Shareholders of the Company to be held after the Meeting or until their respective successors have been duly elected; 3. Approve a grant of options from the Company and from Syneron Beauty Ltd., a wholly-owned subsidiary of the Company, to Shimon Eckhouse, Chairman of the Board of Directors. 4. Approve such other business as may properly come before the Annual General Meeting or any or all adjournments or postponements thereof. In addition, the financial statements of the Company for the fiscal years ended December 31, 2011 will be discussed at the meeting, pursuant to the provisions of the Israeli Companies Law 1999 (the “Companies Law”). These financial statements will be available on the Company’s web site: http://www.syneron.com. Only holders of record of ordinary shares of the Company, par value NIS 0.01 per share (the “Ordinary Shares”) on Tuesday, April 10, 2012, will be entitled to notice of, and to vote at, the Annual General Meeting and any adjournment or postponement thereof. In order to constitute a quorum for the conduct of business at the General Meeting, it is necessary that at least two shareholders holding 40% or more of the voting rights in the Company be present in person or be represented by proxy. To assure your representation at the Annual General Meeting, please date, sign and return the proxy card (to sent to you separately) no later than 48 hours before the time of the Meeting. Execution of a proxy will not in any way affect a shareholder’s right to attend the Annual General Meeting and vote in person, and any person giving a proxy will have the right to revoke it at any time before it is exercised. By order of the Board of Directors, Mr. Asaf Alperovitz Chief Financial Officer Yokneam Illit, Israel April 2, 2012 If you have any questions, or have any difficulty voting your shares, please contact Asaf Alperovitz, Chief Financial Officer at +972 (73) 244-2200. THIS IS NOTICE ONLY AND A PROXY STATEMENT AND PROXY CARD WILL BE SENT SEPARATELY
